DETAILED ACTION
Response to Arguments
Applicant’s arguments, filed July 19, 2022, with respect to the current set of claims have been fully considered and are persuasive.  The previous prior art rejection has been withdrawn.  Specifically, Applicant argues on pages 8-19 of the Remarks section, as indicated by the page numbers at the bottom of each page, that the previous combination of prior art references does not disclose the currently claimed invention.  On pages 11-13, Applicant argues that previous secondary reference Ookata, (US 6,284,135), does not disclose having the gas bubbles “released only through the outlet opening” and that its upper surface has “a flat shape and constitutes a cover or ceiling of the second chamber”.  The Examiner finds this remark persuasive, and since none of Sawada et al., (“Sawada”, JP2004322100), Ookata, (US 6,284,135), or Cumin et al., (“Cumin”, US 2011/0049047), disclose all of the claim limitations of independent Claims 1 & 13 together, the Examiner has withdrawn the previous prior art rejection.
The Examiner has withdrawn the previous 112(b) rejections due to the amendments made by Applicant.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: after conducting further searching and consideration of the claimed invention in the relevant fields of endeavor regarding “an aerator device” or “filter system”, the Examiner has determined that the combination of limitations “at least one of the pair of opposite sub-side walls is inclined such that a distance between the pair of opposite sub-sidewalls decreases towards the upper surface of the housing such that the second chamber narrows along the upward direction towards the upper surface of the housing, or wherein the second partition and the first sidewall are inclined relative to each other such that a distance between the second partition and the first side wall decreases towards the upper surface of the housing such that the second chamber narrows along the upward direction towards the upper surface of the housing”, “the upper area is smaller than the lower area of the second chamber” and “wherein the upper surface has a flat shape and constitutes a cover or a ceiling of the housing” in independent Claims 1 & 13 is not disclosed by the closest prior art including Sawada et al., (“Sawada”, JP2004322100), Ookata, (US 6,284,135), or Cumin et al., (“Cumin”, US 2011/0049047).   
As a result, the Examiner allows Claims 1, 4, 5, 7, 8, & 13-15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891. The examiner can normally be reached M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M PEO/Primary Examiner, Art Unit 1779